Peters, J.
I concur with my brethren in affirming the judgment of the superior court, for the reasons assigned by Judge Daggett. But I cannot grope thro ugh a labyrinth of legal lore, not indeed endless, but "lengthening as I go,’’ to find reasons for reversing our decision in Smith v. Mead, 3 Conn. Rep. 253., merely to dispose of a question hypothetically raised. I bow with reverence to the decision of the supreme court, as the dernier resort, in all cases arising under the constitution of the United States. But I cannot surrender my own opinion, until convinced by argument or authority. The question discussed with so much learning and ability here, as well as in the supreme court of the United States, is admitted to be vexata questio,-yet open ; and, I trust, it will remain so, until another case arises; for we cannot shut it, unless it is already done. It certainly is not the point in judgment in this Court, nor in the more discordant decision of the supreme court.
Judgment affirmed.*

 A petition for a new trial, on the ground of mispleading, was brought to the superior court, in January, 1828, and was granted. The cause was thereupon entered anew for trial; when it was withdrawn by agreement.